 



Exhibit 10.1
CATAPULT COMMUNICATIONS CORPORATION
1998 STOCK PLAN
(As Amended and Restated November 1, 2005, and further amended January 24, 2006
and February 5, 2008)
     1. Purposes of the Plan. The purposes of this Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

          The Plan permits the grant of Incentive Stock Options, Nonstatutory
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Shares and other stock awards as
determined by the Administrator.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Shares and other stock awards as the
Administrator may determine.
          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan, including an Option Agreement. The Award Agreement is subject to the
terms and conditions of the Plan.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Cash Position” means as to any Performance Period, the Company’s
level of cash and cash equivalents, including, without limitation, amounts
classified for financial reporting purposes as short-term investments and
restricted investments.

 



--------------------------------------------------------------------------------



 



          (g) “Change in Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such
capacity, (B) a corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company or (C) Richard A. or Nancy H. Karp, becomes the “beneficial owner”
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
          (h) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.
          (i) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
of the Plan.
          (j) “Common Stock” means the common stock of the Company.
          (k) “Company” means Catapult Communications Corporation, a Nevada
corporation.
          (l) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (m) “Determination Date” means the latest possible date that shall not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
          (n) “Director” means a member of the Board.
          (o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (p) “Earnings Per Share” means as to any Performance Period, the
Company’s or a business unit’s Net Income, divided by a weighted average number
of Shares outstanding and dilutive equivalent Shares deemed outstanding,
determined in accordance with U.S. GAAP;

-2-



--------------------------------------------------------------------------------



 



provided, however, that if Net Income as to any such Performance Period is a
negative amount, then Earnings Per Share means the Company’s or business unit’s
Net Income, divided by a weighted average number of Shares outstanding,
determined in accordance with the U.S. GAAP.
          (q) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 181st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.
          (r) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (s) “Excluded Items” includes, without limitation: (i) incentive
compensation, (ii) in-process research and development expenses,
(iii) acquisition costs, (iv) compensation expense from equity compensation,
(v) operating expenses from acquired businesses, (vi) amortization of acquired
intangible assets, and (vii) such other unusual or one-time items as may be
identified by the Administrator.
          (t) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (u) “Fiscal Year” means the fiscal year of the Company.
          (v) “Incentive Stock Option” means an Option that by its terms does
qualify and is intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.

-3-



--------------------------------------------------------------------------------



 



          (w) “Net Income” means as to any Performance Period, the Company’s or
a business unit’s income after taxes determined in accordance with U.S. GAAP,
adjusted for any Excluded Items approved for exclusion by the Administrator.
          (x) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
          (y) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award. The Notice of Grant is part
of the Award Agreement.
          (z) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (aa) “Operating Cash Flow” means as to any Performance Period, the
Company’s or a business unit’s cash flow generated from operating activities, as
reported in the Company’s cash flow statements and calculated in accordance with
U.S. GAAP, adjusted for any Excluded Items approved for exclusion by the
Administrator.
          (bb) “Operating Income” means as to any Performance Period, the
Company’s or a business unit’s income from operations determined in accordance
with U.S. GAAP, adjusted for any Excluded Items approved for exclusion by the
Administrator.
          (cc) “Option” means a stock option granted pursuant to the Plan.
          (dd) “Option Agreement” means an agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.
          (ee) “Optioned Stock” means the Common Stock subject to an Award.
          (ff) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
          (gg) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (hh) “Participant” means the holder of an outstanding Award, including
an Optionee.
          (ii) “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award granted under the Plan. As determined by
the Administrator, the Performance Goals applicable to an Award may provide for
a targeted level or levels of achievement using one or more of the following
measures: (i) Cash Position, (ii) Earnings Per Share, (iii) Net Income,
(iv) Operating Cash Flow, (v) Operating Income, (vi) Return on Assets,
(vii) Return on Equity, (viii) Return on Sales, (ix) Revenue, and (x) Total
Shareholder Return. The Performance Goals may differ from Participant to
Participant and from Award to Award. Prior to the Determination Date, the
Administrator shall determine whether any significant element(s) shall be
included in or excluded from the calculation of any Performance Goal with
respect to any Participant.

-4-



--------------------------------------------------------------------------------



 



          (jj) “Performance Period” means any Fiscal Year of the Company or such
other period as determined by the Administrator in its sole discretion.
          (kk) “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of Performance Goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
          (ll) “Performance Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share that may be earned in whole
or in part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
          (mm) “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
          (nn) “Plan” means this 1998 Stock Plan.
          (oo) “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
          (pp) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (qq) “Return on Assets” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Operating Income divided
by average net Company or business unit as applicable, assets, determined in
accordance with U.S. GAAP.
          (rr) “Return on Equity” means as to any Performance Period, the
percentage equal to the Company’s Net Income divided by average shareholder’s
equity, determined in accordance with U.S. GAAP.
          (ss) “Return on Sales” means as to any Performance Period, the
percentage equal to the Company’s or a business unit’s Operating Income divided
by the Company’s or the business unit’s, as applicable, Revenue.
          (tt) “Revenue” means as to any Performance Period, the Company’s or
business unit’s net sales, determined in accordance with U.S. GAAP.
          (uu) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (vv) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (ww) “Service Provider” means an Employee, Director or Consultant.

-5-



--------------------------------------------------------------------------------



 



          (xx) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
          (yy) “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
          (zz) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (aaa) “Total Shareholder Return” means as to any Performance Period,
the total return (change in share price plus reinvestment of any dividends) of a
Share.
          (bbb) “U.S. GAAP” means generally accepted accounting principles in
the United States.
     3. Stock Subject to the Plan.
          (a) Stock Subject to the Plan. Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be awarded and sold
under the Plan is 4,800,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.
          (b) Full Value Awards. Any Shares subject to Options or Stock
Appreciation Rights shall be counted against the numerical limits of this
Section 3 as one Share for every Share subject thereto. Any Shares subject to
Awards of Restricted Stock, Restricted Stock Units, Performance Shares, or
Performance Units with a per share or unit purchase price lower than 100% of
Fair Market Value on the date of grant shall be counted against the numerical
limits of this Section 3 as two Shares for every one Share subject thereto. To
the extent that a Share that was subject to an Award that counted as two Shares
against the Plan reserve pursuant to the preceding sentence is recycled back
into the Plan under the next paragraph of this Section 3, the Plan shall be
credited with two Shares.
          (c) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, is forfeited to
or repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, Shares actually issued pursuant to a Stock Appreciation Right as well as
the Shares that represent payment of the exercise price shall cease to be
available under the Plan. Shares that have actually been issued under the Plan
under any Award shall not be returned to the Plan and shall not become available
for future distribution under the Plan; provided, however, that if unvested
Shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares shall become available for future grant under the Plan.
Shares used to pay the tax and exercise price of an Award shall become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than Shares, such cash payment shall not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing, and subject to adjustment provided in Section 13,
the maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options shall

-6-



--------------------------------------------------------------------------------



 



equal the aggregate Share number stated in Section 3, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 3.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. The Plan may be administered
by different Committees with respect to different groups of Service Providers.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
               (vi) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;

-7-



--------------------------------------------------------------------------------



 



               (vii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (viii) to modify or amend each Award (subject to Section 17(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan; provided, however, that no modification or amendment may reduce the
exercise price of an Award after it has been granted (except for adjustments
made pursuant to Section 13), unless approved by the Company’s shareholders;
               (ix) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (x) to grant in addition to the incentives described in
Sections 6, 7, 8, 9 and 10 below, other incentives payable in cash or Shares
under the Plan as determined by the Administrator to be in the best interests of
the Company and subject to any terms and conditions the Administrator deems
advisable; and
               (xi) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.
     5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Units, Performance Shares
and such stock awards as the Administrator determines may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.
     6. Options.
          (a) Limitations.
               (i) Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a)(i), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
               (ii) The following limitations shall apply to grants of Options:
                    (1) No Service Provider shall be granted, in any Fiscal Year
of the Company, Options to purchase more than 225,000 Shares.

-8-



--------------------------------------------------------------------------------



 



                    (2) In connection with his or her initial service, a Service
Provider may be granted Options to purchase up to an additional 225,000 Shares
which shall not count against the limit set forth in subsection (1) above.
                    (3) The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 13.
                    (4) If an Option is cancelled in the same Fiscal Year of the
Company in which it was granted (other than in connection with a transaction
described in Section 13), the cancelled Option shall be counted against the
limits set forth in subsections (1) and (2) above. For this purpose, if the
exercise price of an Option is reduced, the transaction shall be treated as a
cancellation of the Option and the grant of a new Option.
          (b) Term of Option. The term of each Option shall be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
          (c) Option Exercise Price and Consideration.
               (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
                    (1) In the case of an Incentive Stock Option
                         (A) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.
                         (B) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
                    (2) In the case of a Nonstatutory Stock Option, the per
Share exercise price shall be no less than 100% of the Fair Market Value per
Share on the date of grant.
                    (3) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in Section 424(a)
of the Code and the regulations promulgated thereunder.
               (ii) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.

-9-



--------------------------------------------------------------------------------



 



               (iii) Form of Consideration. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment. In the case of an Incentive Stock Option, the Administrator
shall determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:
                    (1) cash;
                    (2) check;
                    (3) other Shares which, in the case of Shares acquired
directly or indirectly from the Company, (A) have been owned by the Participant
and have not been subject to a substantial risk of forfeiture for more than six
(6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
                    (4) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
                    (5) a reduction in the amount of any Company liability to
the Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;
                    (6) any combination of the foregoing methods of payment; or
                    (7) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
          (d) Exercise of Option.
               (i) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. Unless the Administrator provides otherwise,
vesting of Options granted to Officers and Directors hereunder shall be tolled
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.
          An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised together
with any applicable withholding taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan.

-10-



--------------------------------------------------------------------------------



 



          Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
               (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for thirty (30) days following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
               (iii) Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
               (iv) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised within such period of time as is specified
in the Award Agreement (but in no event later than the expiration of the term of
such Option as set forth in the Notice of Grant), by the Participant’s estate or
by a person who acquires the right to exercise the Option by bequest or
inheritance, but only to the extent that the Option is vested on the date of
death. In the absence of a specified time in the Award Agreement, the Option
shall remain exercisable for twelve (12) months following the Participant’s
termination. If, at the time of death, the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Participant’s estate or, if none, by the
person(s) entitled to exercise the Option under the Participant’s will or in
accordance with the laws of descent and distribution. If the Option is not so
exercised within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
               (v) Buyout Provisions. The Administrator may at any time, in
connection with a Change in Control, offer to buy out for a payment in cash or
Shares an Award previously granted based on such terms and conditions as the
Administrator shall establish and communicate to the Participant at the time
that such offer is made.

-11-



--------------------------------------------------------------------------------



 



     7. Stock Appreciation Rights.
          (a) Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as shall be determined by the
Administrator, in its sole discretion.
          (b) Number of Shares. The Administrator shall have complete discretion
to determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant shall be granted Stock
Appreciation Rights covering more than 225,000 Shares. Notwithstanding the
foregoing limitation, in connection with a Participant’s initial service as an
Employee, an Employee may be granted Stock Appreciation Rights covering up to an
additional 225,000 Shares.
          (c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of Stock Appreciation Rights granted under the Plan. In the case
of a freestanding Stock Appreciation Right, the exercise price shall be not less
than 100% of the Fair Market Value of a Share on the date of grant. The exercise
price of a tandem or affiliated Stock Appreciation Rights shall equal the
exercise price of the related Option.
          (d) Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant shall be evidenced by an Award Agreement that shall specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine.
          (e) Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan shall expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6 also shall apply to Stock
Appreciation Rights.
          (f) Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying:
               (i) The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times
               (ii) The number of Shares with respect to which the Stock
Appreciation Right is exercised.
          At the discretion of the Administrator, the payment upon Stock
Appreciation Right exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
     8. Restricted Stock.
          (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Awards
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, shall determine.

-12-



--------------------------------------------------------------------------------



 



          (b) Restricted Stock Agreement. Each Award of Restricted Stock shall
be evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Notwithstanding the
foregoing, during any Fiscal Year no Participant shall receive more than an
aggregate of 75,000 Shares of Restricted Stock; provided, however, that in
connection with a Participant’s initial service as an Employee, an Employee may
be granted an aggregate of up to an additional 75,000 Shares of Restricted
Stock. Unless the Administrator determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.
          (c) Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
          (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
          (e) Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
the last day of the Period of Restriction. The restrictions shall lapse at a
rate determined by the Administrator. After the grant of Restricted Stock, the
Administrator, in its sole discretion, may reduce or waive any restrictions for
such Restricted Stock.
          (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
          (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless the Administrator determines otherwise. If any such dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
          (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
          (i) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the Determination Date. In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code, the Administrator shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

-13-



--------------------------------------------------------------------------------



 



     9. Restricted Stock Units.
          (a) Grant of Restricted Stock Units. Subject to the terms and
provisions of the Plan, the Administrator, at any time and from time to time,
may grant Awards of Restricted Stock Units to Service Providers in such amounts
as the Administrator, in its sole discretion, shall determine.
          (b) Restricted Stock Unit Agreement. Each Award of Restricted Stock
Units shall be evidenced by an Award Agreement that shall specify the number of
Restricted Stock Units granted and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Notwithstanding the
foregoing, during any Fiscal Year no Participant shall receive more than an
aggregate of 75,000 Restricted Stock Units; provided, however, that in
connection with a Participant’s initial service as an Employee, an Employee may
be granted an aggregate of up to an additional 75,000 Restricted Stock Units.
          (c) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Restricted Stock Units as it may deem
advisable or appropriate.
          (d) Vesting Criteria and Other Terms. The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, shall determine the number of Restricted Stock Units that
shall be paid out to the Participant. The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.
          (e) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Award Agreement. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
          (f) Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.
          (g) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units shall be forfeited to the Company.
          (h) Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under Section
162(m) of the Code, the Administrator shall follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Award under Section 162(m) of the Code (e.g. in determining the Performance
Goals).

-14-



--------------------------------------------------------------------------------



 



     10. Performance Units and Performance Shares.
          (a) Grant of Performance Units/Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as shall be determined by the Administrator, in its sole discretion.
The Administrator shall have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
Fiscal Year no Participant shall receive more than 75,000 Performance Units or
Performance Shares. Notwithstanding the foregoing limitation, in connection with
a Participant’s initial service as an Employee, an Employee may be granted up to
an additional 75,000 Performance Units or Performance Shares.
          (b) Value of Performance Units/Shares. Each Performance Unit shall
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.
          (c) Performance Objectives and Other Terms. The Administrator shall
set performance objectives or other vesting provisions. The Administrator may
set vesting criteria based upon the achievement of Company-wide, business unit,
or individual goals (including, but not limited to, continued employment), or
any other basis determined by the Administrator in its discretion.
          (d) Section 162(m) Performance Objectives. For purposes of qualifying
grants of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may determine
that the performance objectives applicable to Performance Units/Shares shall be
based on the achievement of Performance Goals. The Administrator shall set the
Performance Goals on or before the Determination Date. In granting Performance
Units/Shares which are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Performance
Units/Shares under Section 162(m) of the Code (e.g., in determining the
Performance Goals).
          (e) Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Unit/Shares shall be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
          (f) Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares shall be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

-15-



--------------------------------------------------------------------------------



 



          (g) Cancellation of Performance Units/Shares. On the date set forth in
the Award Agreement, all unearned or unvested Performance Units/Shares shall be
forfeited to the Company, and again shall be available for grant under the Plan.
     11. Other Stock Awards. In addition to the incentives described in
Sections 6, 7, 8, 9 and 10 above, the Administrator may grant other incentives
payable in Shares under the Plan as it determines to be in the best interests of
the Company and subject to such other terms and conditions as it deems
appropriate.
     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.
     13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, and the number of shares of Common Stock as well as the price per
share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any change in or increase or decrease in the number
of issued shares of Common Stock resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other change or increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option shall lapse,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Award shall terminate immediately prior to the consummation of such proposed
action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and have
the right to exercise

-16-



--------------------------------------------------------------------------------



 



all of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock shall lapse, and, with respect to Performance
Shares and Performance Units, all Performance Goals or other vesting criteria
shall be deemed achieved at target levels and all other terms and conditions
met. In addition, if an Award is not assumed or substituted for in the event of
a merger or sale of assets, the Administrator shall notify the Participant in
writing or electronically that the Award shall be fully vested and exercisable
for a period of time determined by the Administrator, and the Award shall
terminate upon the expiration of such period.
          (d) For the purposes of subsection (c), an Award shall be considered
assumed if, following the merger or sale of assets, the Award confers the right
to purchase or receive, for each Share subject to the Award immediately prior to
the merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of a Performance Unit or Performance
Share, for each Share subject to the Award (or in the case of Performance Units,
the number of implied shares determined by dividing the value of the Performance
Units by the per share consideration received by holders of Common Stock in the
merger), to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.
          Notwithstanding anything in this Section 13(d) to the contrary, an
Award that vests, is earned or is paid-out upon the satisfaction of one or more
Performance Goals shall not be considered assumed if the Company or its
successor modifies any of such Performance Goals without the Participant’s
consent; provided, however, a modification to such Performance Goals only to
reflect the successor corporation’s post-Change in Control corporate structure
shall not be deemed to invalidate an otherwise valid Award assumption.
          (e) Additional Vesting for Certain Directors Upon Change in Control.
In the event of a Change in Control each outstanding Award granted to a Director
who is not an Employee shall become fully vested and exercisable. The
Administrator shall notify the Director in writing or electronically not less
than fifteen (15) days prior to the Change in Control that the vesting of the
Award shall accelerate and the Director shall be entitled to exercise the Award
as to the additional Shares concurrently with the Change in Control.
     14. No Effect on Employment or Service. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

-17-



--------------------------------------------------------------------------------



 



     15. Tax Withholding
          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
          (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part (without limitation) by (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld
     16. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.
     17. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Shareholder Approval. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall (i) impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company, or (ii) permit the reduction of the exercise price of an Award
after it has been granted (except for adjustments made pursuant to Section 13),
unless approved by the Company’s shareholders. Termination of the Plan shall not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.
     18. Term of Plan. Subject to shareholder approval as set forth in Section
17(b) of the Plan, the amendment and restatement of the Plan shall become
effective upon its adoption by the Board on November 1, 2005, and the Plan, as
amended, shall continue in effect for a term of ten (10) years until November 1,
2015, unless terminated earlier under Section 17 of the Plan.

-18-



--------------------------------------------------------------------------------



 



     19. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     21. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     22. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-19-